DETAILED ACTION
This office action is in response to communication filed on April 9, 2021.

Response to Amendment
Amendments filed on April 9, 2021 have been entered. 
Claims 1 and 11 have been amended.
Claims 2, 6-7, 12 and 16-17 remain cancelled.
Claims 1, 3-5, 8-11, 13-15 and 18-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6-12), filed on 04/09/2021, with respect to the rejection of claims 1, 3-5, 8-11, 13-15 and 18-20 under 35 U.S.C. 103 have been fully considered but are moot in view of a new ground(s) of rejection.

Applicant argues (p. 8) that Schwoegler therefore fails to teach or suggest receiving a gridded forecast.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this particular case, the examiner submits that as indicated in the rejection, Rose (US 7542852 B1, IDS record) was relied upon for teaching this feature (see rejection below, see also office action mailed on 01/11/2021, p. 9-10).

	Applicant also argues (p. 9) that Schwoegler also teaches against receiving a gridded forecast by limiting the received weather data to Doppler radar data to obtain the benefit of updating "every 7 minutes." Schwoegler also fails to perform a forward error correction for a purported forecast. In contrast, Schwoegler teaches that "raw radar products [are] analyzed for movement and precipitation development information." Notably, Schwoegler never mentions that the purported forecast is analyzed, only the received weather data is analyzed. It follows that Schwoegler fails to teach or suggest, and teaches against, performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast.
These arguments are not persuasive.
Regarding the argument about Schwoegler teaching against receiving a gridded forecast by limiting the received weather data to Doppler radar data, the examiner submits that, in light of the specification (see patent application publication at [0042], [0044], [0051]), Schwoegler discloses weather forecasts in a gridded format (see [0026], [0057], [0064], [0112]).
Regarding the argument about Schwoegler also failing to perform a forward error correction for a purported forecast, the examiner submits that Schwoegler discloses “performing a forward error correction for the stored gridded forecast for the local grid points based on the updated sensor data and the stored gridded forecast”, while newly cited reference Zheng (US 6184816 B1) teaches using observation information (analogous to updated sensor data, see col. 4, lines 19-22) to correct a received turbulence forecast (analogous to received gridded forecast) (see rejection below). Therefore, the prior art of record renders the claimed limitation obvious.

Schwoegler does not teach performing forward error correction for a gridded forecast but, instead, teaches re-creating a “forecast.” This is because Schwoegler never receives a gridded forecast and, as is explained above, creates a “forecast” in the subsystem 50. The distinction becomes evident when considering the Office action's reasoning, which alleges that when the subsystem 50 receives updated weather products, a forward error correct is made to a received gridded forecast. However, contrary to this assertion, Schwoegler teaches that its forecast is created from the weather products. The weather products therefore could not be used for a forward error correction for the “forecast.”
These arguments are not persuasive.
Regarding the arguments about Schwoegler does not teaching performing forward error correction for a gridded forecast but, instead, teaching re-creating a “forecast”, and Schwoegler teaching that its forecast is created from the weather products, therefore,  the weather products could not be used for a forward error correction for the “forecast”, the examiner submits that Schwoegler discloses using weather data from vendors to generate weather forecasts, which are stored in a database (see [0055]-[0057]), and which are updated based on updated sensor data available (Doppler radar precipitation data, see [0059] and [0064]), therefore, under the broadest reasonable interpretation, and in light of the specification, Schwoegler discloses “performing forward error correction for a gridded forecast”.
Regarding the argument about Schwoegler never receiving a gridded forecast, the examiner submits that as indicated above, the rejection is based on a combination of references.

Examiner’s Note
The examiner submits that the claim objections raised in previous office action (mailed on 01/11/2021, p. 6-7) have not been addressed, therefore, the claim objections are being maintained. 

Claims 1, 3-5, 8-11, 13-15 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., providing location specific weather information to a mobile device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., providing location specific weather information to a mobile device), therefore the claim is Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-5, 8-10, 13-15 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim language “performing a forward error correction for the gridded forecast for the local grid points based on the updated sensor data and the gridded forecast; generating location specific weather information using spatial interpolation of the local grid points and the forward error correction; and providing the location specific weather information to the mobile device” should read “perform a forward error correction for the gridded forecast for the local grid points based on the updated sensor data and the gridded forecast; generate location specific weather information using spatial interpolation of the local grid points and the forward error correction; and provide the location specific weather information to the mobile device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8-11, 13-15 and 18-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwoegler (US 20010030624 A1, cited by previous examiner), hereinafter ‘Schwoegler’, in view of Rose (US 7542852 B1, IDS record), hereinafter ‘Rose’, and in further view of Zheng (US 6184816 B1), hereinafter ‘Zheng’.
Regarding claim 1. (Currently amended) 
Schwoegler discloses:
a method for providing individualized, location specific weather forecasts is presented), comprising steps of:
receiving weather data (Fig. 5, item 100, [0064]: weather data is received by forecasting subsystem (Fig. 3, item 50) and processed to generate weather forecasts which are stored (Fig. 5, items 102 and 104, [0055]-[0057])); 
receiving a user request for the weather information for a location of interest within the gridded forecast (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location being used to retrieve the corresponding weather forecast (see also [0054]), which is in a grid format (see [0026], [0057], [0112])), wherein the user request is automatically generated by a mobile device (Fig. 3, item 56, [0015], [0050]: user request is generated using an electronic device, with the request being generated automatically (e.g., by setting an alarm, alert of upcoming weather events, see [0063], [0080], [0101])); 
determining if updated sensor data is available for local grid points located proximate the location of interest (Fig. 5, item 100, [0059], [0064], [0114]: alert processor receives notice regarding new weather products from weather vendors (e.g., Nexrad which is a network of Doppler weather radars), and verifies whether the new products include the user’s location (se also Fig. 19, item 934, [0116]-[0117])); 
if the updated sensor data is available, updating latest observation-based conditions at the local grid points (Fig. 5, item 100, [0059], [0064], [0079]: when new weather products are received, there is an implication that these new information replaces the previous weather data (see also Fig. 19, item 934, [0014])); 
when new weather products are received, weather forecasts stored in a database are updated (see also [0079])); 
generating location specific weather information using the forward error correction (Fig. 5, items 102, 104 and 108, [0059], [0064], [0067]: when new weather products are received, stored weather forecasts are updated and stored; upon user’s request, user’s specific location updated forecasts are retrieved for transmission to the user (see also [0079])); and 
providing the location specific weather information to the mobile device (Fig. 5, item 110, [0054], [0064]: forecast information for the user’s specific location is transmitted to the user).

Schwoegler does not explicitly disclose:
the received weather data is the gridded forecast; 
the stored gridded forecast is the received gridded forecast; and
generating location specific weather information using spatial interpolation of the local grid points.

Regarding the received weather data is the gridded forecast; and generating location specific weather information using spatial interpolation of the local grid points, Rose teaches:
a forecast engine (Fig. 3, item 304) receives forecast grids in order to derive short-term weather forecast); and
“According to another embodiment of the invention, a method for deriving very short-term weather forecasts at a predetermined location is provided. The method includes receiving very short-term weather forecast data inputs. Next, the method estimates first very short-term meteorological quantities at the predetermined location from the very short-term weather forecast data inputs. This estimate may be adjusting by interpolating corrections in accordance with weather conditions at nearest neighbors to the predetermined location” (col. 5, lines 45-54: weather forecast for a predetermined location is adjusted by interpolating weather conditions at nearest neighbors to the predetermined location (see also col. 9, lines 41-50)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose to receive a gridded forecast and to generate location specific weather information using spatial interpolation of the local grid points, in order to facilitate the analysis of location specific data, while 

Regarding the stored gridded forecast is the received gridded forecast, Zheng teaches:
	“Referring now to FIG. 1D, this method requires less computational power from the aircraft computer. As in the method of FIG. 1C, coarse resolution simulation and observational data is provided. In this case a turbulence forecast is also provided. The onboard computer utilizes the observational information to correct the forecast to generate a nowcast” (col. 9, lines 18-24: observation information (analogous to updated sensor data, see col. 4, lines 19-22) is used to correct a received turbulence forecast (analogous to received gridded forecast) for alerting a pilot of weather conditions (e.g., clear air turbulence - CAT) occurring along the flight plan of the aircraft (see col. 4, lines 11-15; see also col. 6, lines 39-47, 57-61 regarding radar data being used to correct received coarse-grid weather information and modeling results, which include turbulence forecasts, see col. 4, lines 11-12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose, and in further view of Zheng, to implement the received gridded forecast for performing the forward error correction, in order to refine or update the provided forecast information while requiring less computational power, as discussed by Zheng (col. 5, lines 17-21; col. 9, lines 18-24).

Regarding claim 3. (Previously presented) 

Schwoegler does not explicitly disclose:
a step of including topographical data when performing the spatial interpolation. 
 
However, Schwoegler further teaches:
“All types of alphanumeric and graphical weather data may be available from the WSP site, with the important parameters likely to include: Doppler radar images, satellite cloud images, severe weather bulletins, current weather conditions, and weather forecasts for different types of users. In some cases, the weather data would be processed and immediately sent to user 804 with geographically precise (localized to the user) correlation. For instance, a remote request from a user for a forecast may be answered with a National Weather Service forecast for the user's city or country location. In other cases, additional computing would yield site specific current and projected tracks of a particular weather parameter. For instance, a user's request for more specific information may produce a return message detailing current Doppler radar imagery, its projected motion and time of arrival at the user's location. The resolution, in terms of location, may be on the order of less than 0.5 miles. Such radar and cloud depictions may be integrated with basic mapping features conducive to user orientation. They may include roadway, topography or coastline backgrounds” ([0083]-[0085]: topography information is integrated with weather data for user orientation, (see also [0057] and [0079] for discussion regarding data spatial resolution)).


Regarding claim 4. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
a step of including climate data when performing the spatial interpolation.
  
However, Schwoegler further teaches:
“Prediction processor 68 is programmed to create weather forecast information at different time intervals (e.g., 15 minutes, 30 minutes, 1 hour ...) for each radar site with a typical image resolution of one quarter mile from the user’s location based on the data processed by ingest processor 64. Prediction processor 68 stores this weather forecast information in database 66 as conceptually shown in FIG. 4. Each sector 70 represents a geographical region whose size is based on the radar coverage. For Doppler radar weather data, the coverage area is 150 to 230 miles whereas the cell resolution size is currently about one quarter of a mile in each direction from a specific location. Associated with each radar coverage area is the weather forecast data for the current precipitation, the precipitation history, and the precipitation forecast in distinct time climate data such as temperature and wind speed are used during generation of weather forecasts (see also [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to include climate data when performing the spatial interpolation, in order to provide accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 5. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
a step of refining the location specific weather information based on temporal interpolation for a time of interest.  

	Rose further teaches:
temporal interpolation is performed on input data (see also col. 5, lines 45-57 regarding estimations matching a forecast time)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to refine the location specific weather information based on temporal interpolation for a time of interest, in order to improve accuracy of forecast, as discussed by Rose (col. 3, lines 18-20).

Regarding claim 8. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler further discloses:
the location of interest is based on a geospatial location of the mobile device (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location corresponding to the detected electronic device location (see [0050]-[0051])).  

Regarding claim 9. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler further discloses:
the location of interest is selected by the user ([0089]: user’s location is obtained (selected) by the user).  

Regarding claim 10. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
the step of receiving the gridded forecast occurs on a preset time interval.
  
However, Schwoegler further teaches:
“The continuous stream of weather information is collected from weather data vendors 900 based on time and location. This information is decoded and reformatted by ingest processor 902 for database storage in database 916. As new Nexrad products are received, prediction processor 903 is notified and creates and stores in database 918 future products at 15, 30, 60, 120, and 180 minute intervals. This process is updated every 7 minutes (or when the new base reflectivity is available) for all Nexrad sites weather information is continuously collected based on time and location for performing forecasts update every 7 minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to receive the gridded forecast on a preset time interval, in order to evaluate weather trends without penalizing the system’s computer capabilities.

Regarding claim 11. (Currently amended) 
Schwoegler discloses:
A forecasting system (100) (Fig. 3 – “weather forecasting system”) including a processing system (108) (Fig. 3, item 50 – “forecasting subsystem”, [0014]: a system for providing individualized, location specific weather forecasts is presented) configured to: 
receive weather data (Fig. 5, item 100, [0064]: weather data is received by forecasting subsystem (Fig. 3, item 50) and processed to generate weather forecasts which are stored (Fig. 5, items 102 and 104, [0055]-[0057])); 
receive a user request for weather information for a location of interest within the gridded forecast (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location being used to retrieve the corresponding weather forecast (see also [0054]) which is in a grid format (see [0026], [0057], [0112])), wherein the user request is automatically generated by a mobile device (Fig. 3, item 56, [0015], [0050]: user request is generated using an electronic device, with the request being generated automatically (e.g., by setting an alarm, alert of upcoming weather events, see [0063], [0080], [0101])); 
alert processor receives notice regarding new weather products from weather vendors (e.g., Nexrad which is a network of Doppler weather radars), and verifies whether the new products include the user’s location (se also Fig. 19, item 934, [0116]-[0117])); 
if the updated sensor data is available, update latest observation-based conditions at the local grid points (Fig. 5, item 100, [0059], [0064], [0079]: when new weather products are received, there is an implication that these new information replaces the previous weather data (see also Fig. 19, item 934, [0014])); 
performing a forward error correction for the stored gridded forecast for the local grid points based on the updated sensor data and the stored gridded forecast (Fig. 5, item 102, [0059], [0064], [0067]: when new weather products are received, weather forecasts stored in a database are updated (see also [0079])); 
generating location specific weather information using the forward error correction (Fig. 5, items 102, 104 and 108, [0059], [0064], [0067]: when new weather products are received, stored weather forecasts are updated and stored; upon user’s request, user’s specific location updated forecasts are retrieved for transmission to the user (see also [0079])); and
providing the location specific weather information to the mobile device (Fig. 5, item 110, [0054], [0064]: forecast information for the user’s specific location is transmitted to the user).

Schwoegler does not explicitly disclose:

the stored gridded forecast is the received gridded forecast; and
generating location specific weather information using spatial interpolation of the local grid points.

Regarding the received weather data is the gridded forecast; and generating location specific weather information using spatial interpolation of the local grid points, Rose teaches:
“According to another aspect of the invention, the system may include an ingestor for intake of the weather data and forecast information. In a preferred embodiment, the weather data and forecast information includes high-resolution temporal and spatial weather data and forecast information. The weather data and forecast information may further include one or more of: observations of actual meteorological conditions from a network of observation platforms; periodic forecasts of meteorological conditions, weather parameters, and forecast quantities; predicted radar images of reflectivity and precipitation type; lightning density forecasts; and forecast grids of meteorological quantities” (col. 3, line 63 – col. 4, line 7: a forecast engine (Fig. 3, item 304) receives forecast grids in order to derive short-term weather forecast); and
“According to another embodiment of the invention, a method for deriving very short-term weather forecasts at a predetermined location is provided. The method includes receiving very short-term weather forecast data inputs. Next, the method estimates first very short-term meteorological quantities at the predetermined location from the very short-term weather forecast data inputs. This estimate may be adjusting by weather forecast for a predetermined location is adjusted by interpolating weather conditions at nearest neighbors to the predetermined location (see also col. 9, lines 41-50)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose to receive a gridded forecast and to generate location specific weather information using spatial interpolation of the local grid points, in order to facilitate the analysis of location specific data, while reducing the amount of computational cost performed by the system when implementing a consistent data format, as well as to improve accuracy of the forecast, as discussed by Rose (col. 3, lines 18-20).

Regarding the stored gridded forecast is the received gridded forecast, Zheng teaches:
	“Referring now to FIG. 1D, this method requires less computational power from the aircraft computer. As in the method of FIG. 1C, coarse resolution simulation and observational data is provided. In this case a turbulence forecast is also provided. The onboard computer utilizes the observational information to correct the forecast to generate a nowcast” (col. 9, lines 18-24: observation information (analogous to updated sensor data, see col. 4, lines 19-22) is used to correct a received turbulence forecast (analogous to received gridded forecast) for alerting a pilot of weather conditions (e.g., clear air turbulence - CAT) occurring along the flight plan of the aircraft (see col. 4, lines 11-15; see also col. 6, lines 39-47, 57-61 regarding radar data being used to correct received coarse-grid weather information and modeling results, which include turbulence forecasts, see col. 4, lines 11-12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose, and in further view of Zheng, to implement the received gridded forecast for performing the forward error correction, in order to refine or update the provided forecast information while requiring less computational power, as discussed by Zheng (col. 5, lines 17-21; col. 9, lines 18-24).

Regarding claim 13. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system (108) is further configured to include topographical data when performing the spatial interpolation. 
 
However, Schwoegler further teaches:
“All types of alphanumeric and graphical weather data may be available from the WSP site, with the important parameters likely to include: Doppler radar images, satellite cloud images, severe weather bulletins, current weather conditions, and weather forecasts for different types of users. In some cases, the weather data would be processed and immediately sent to user 804 with geographically precise (localized to the user) correlation. For instance, a remote request from a user for a forecast may be answered with a National Weather Service forecast for the user's city or country location. In other topography information is integrated with weather data for user orientation, (see also [0057] and [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to configure the processing system to include topographical data when performing the spatial interpolation, in order to integrate basic mapping features conducive to user orientation, while providing accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 14. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system (108) is further configured to include climate data when performing the spatial interpolation.
  

“Prediction processor 68 is programmed to create weather forecast information at different time intervals (e.g., 15 minutes, 30 minutes, 1 hour ...) for each radar site with a typical image resolution of one quarter mile from the user’s location based on the data processed by ingest processor 64. Prediction processor 68 stores this weather forecast information in database 66 as conceptually shown in FIG. 4. Each sector 70 represents a geographical region whose size is based on the radar coverage. For Doppler radar weather data, the coverage area is 150 to 230 miles whereas the cell resolution size is currently about one quarter of a mile in each direction from a specific location. Associated with each radar coverage area is the weather forecast data for the current precipitation, the precipitation history, and the precipitation forecast in distinct time intervals in the future as shown in FIG. 4. When a forecast request is received from request processor 82, the forecast products corresponding to the user's location are retrieved from the database 66. Sector processor 84 extracts the cell information for each forecast time and compares the data with other environmental factors such as, wind speed, temperature, land elevation, and previous cell information to determine the precipitation condition. This data is then formatted into a text and image message and sent back to request processor 82 for each forecast time” ([0057]: climate data such as temperature and wind speed are used during generation of weather forecasts (see also [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to configure the processing system to include climate data when performing the spatial interpolation, in 

Regarding claim 15. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system (108) is further configured to refine the location specific weather information based on temporal interpolation for a time of interest.  

	Rose further teaches:
“In terms of software adaptation for a combination system, such as the example shown in FIG. 6, the system may run a single time step for the entire spatial domain of CONUS. This time step may be understood to be one of the exemplary 25 time steps that comprise the 6 hour window of the forecast. All inputs should correspond as closely as possible to this time step or be interpolated temporally to correspond to this time step. The system may perform temporal interpolation for inputs that may be limited to, for example, hourly resolution. Preferably, all inputs in a combination system have the same temporal resolution, such as for example, a minimum hourly resolution” (col. 15, lines 15-26: temporal interpolation is performed on input data (see also col. 5, lines 45-57 regarding estimations matching a forecast time)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to configure the 

Regarding claim 18. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler further discloses:
the location of interest is based on a geospatial location of the mobile device (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location corresponding to the detected electronic device location (see [0050]-[0051])).  

Regarding claim 19. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler further discloses:
the location of interest is selected by the user ([0089]: user’s location is obtained (selected) by the user).  

Regarding claim 20. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.

receiving the gridded forecast occurs on a preset time interval.
  
However, Schwoegler further teaches:
“The continuous stream of weather information is collected from weather data vendors 900 based on time and location. This information is decoded and reformatted by ingest processor 902 for database storage in database 916. As new Nexrad products are received, prediction processor 903 is notified and creates and stores in database 918 future products at 15, 30, 60, 120, and 180 minute intervals. This process is updated every 7 minutes (or when the new base reflectivity is available) for all Nexrad sites across the United States” ([0114]: weather information is continuously collected based on time and location for performing forecasts update every 7 minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to receive the gridded forecast on a preset time interval, in order to evaluate weather trends without penalizing the system’s computer capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857